Case 2:19-cv-01156-MWF-AS Document 63 Filed 11/27/19 Page 1 of 2 Page ID #:542




   1
   2
   3
                                                               JS-6
   4
   5
   6
   7
   8
   9
  10
  11                      UNITED STATES DISTRICT COURT
  12               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  13
     PARAMOUNT PICTURES                   Case No. 2:19-cv-01156-MWF-ASx
  14 CORPORATION; COLUMBIA
     PICTURES INDUSTRIES, INC.;
  15 DISNEY ENTERPRISES, INC.;
     TWENTIETH CENTURY FOX                JUDGMENT
  16 FILM CORPORATION; WARNER
     BROS. ENTERTAINMENT INC.;
  17 UNIVERSAL CITY STUDIOS
     PRODUCTIONS LLLP;
  18 UNIVERSAL TELEVISION LLC;
     and UNIVERSAL CONTENT
  19 PRODUCTIONS LLC,
               Plaintiffs,
  20
          vs.
  21
     OMNIVERSE ONE WORLD
  22 TELEVISION, INC.; JASON M.
     DEMEO,
  23           Defendants.
  24
     AND RELATED THIRD-PARTY
  25 CLAIMS
  26
  27
  28

                                                                             JUDGMENT
                                                                 2:19-CV-01156-MWF(AS)
Case 2:19-cv-01156-MWF-AS Document 63 Filed 11/27/19 Page 2 of 2 Page ID #:543




   1         Plaintiffs Paramount Pictures Corporation, Columbia Pictures Industries, Inc.,
   2 Disney Enterprises, Inc., Twentieth Century Fox Film Corporation, Warner Bros.
   3 Entertainment Inc., Universal City Studios Productions LLLP, Universal Television
   4 LLC, and Universal Content Productions LLC (collectively, “Plaintiffs”) brought
   5 this action alleging copyright infringement against Omniverse One World
   6 Television, Inc. (“Omniverse”) and Jason M. Demeo (collectively “Defendants”), on
   7 February 14, 2019.
   8         Defendant and Third-Party Plaintiff Omniverse filed a Third Party Complaint
   9 against HovSat, Inc. and Shant Hovnanian (collectively “Third Party Defendants”)
  10 on September 25, 2019.
  11         Plaintiffs and Defendants have stipulated to judgment and a permanent
  12 injunction. (Docket No. 58). The stipulation resolves all claims between Plaintiffs
  13 and Defendants, but does not resolve Omniverse’s claims against Third Party
  14 Defendants. Having considered the parties’ stipulation, determining that there is no
  15 just reason for delay, and good cause appearing under Rule 54(b), 58, and 65(d) of
  16 the Federal Rules of Civil Procedure,
  17         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
  18 judgment be entered in favor of Plaintiffs and against Defendants as follows:
  19         (1)   Judgment is entered for Plaintiffs and against Defendants on the Causes
  20 of Action in Plaintiffs’ Complaint.
  21         (2)   Damages are awarded in favor of Plaintiffs and against Defendants,
  22 jointly and severally, in the total amount of fifty million dollars ($50 million).
  23         (3)   A Permanent Injunction is entered against Defendants by separate
  24 Order.
  25
  26
  27 DATED: November 27, 2019
                                                       MICHAEL W. FITZGERALD
  28                                                    United Stated District Judge


                                                 -1-
